Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status 
Claims 1-20 have been examined. 
Claim Objections
Claim 18 is objected to because of the following informalities:  
Original claim 18 recites the method of claim 1, wherein the customized nutritional supplement comprises at least one of a beverage, a food, a powder, a capsule, or a tablet. 
Amended claim 18 recites  The method of claim 1 wherein generating the customized nutritional supplement comprises at least one of a beverage, a food, a powder, a capsule, or a tablet beverage further comprises:
generating a container label based on the pre-nutrition formulation and the core formulation;
applying the container label to a container;
scanning the container label to identify component ingredients of the pre-nutrition formulation and the core formulation; and
depositing the component ingredients and a liquid into the container to generate the customized nutritional beverage.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krempis et al. (US20090216559A1) in view of Harper (US. 20160068904A1) in view of and further  in view of Froseth et al. (US. 20020004749A1) and further in view of Lemmey et al. (US. 20160164874A1) and further in view of Susan Robert (WO2017120033A1). 

With respect to claim 1, Krempis teaches a method of managing customized nutritional beverage production (‘559; Para 0041), the method comprising:
generating a first customer identification associated with a sample kit (‘559; Abstract: to receive a test result of a biological sample of an individual and a unique identifier associated with the test result ); 
Krempis does not, but Harper teaches 
receiving an association between a first customer and a first customer identification from a distributor via a marketing module and storing the association in a memory (‘904; Para 0084: disclosed products may be distributed into the marketplace through various distribution models which may include direct to consumer, business to business, direct sales through a Multilevel marketing program; Para 0086: the kit includes a means for obtaining a biological sample, such a buccal swab and a collection vial which allows the sample to be stored during shipment to the analysis laboratory); 
receiving preliminary customer information via an interface generated by the marketing module (‘904; Para 0113: an amount of a particular set of SNPs or other genetic markers in the sample as compared to a control. In additional examples, the output is a graphical representation, for example, a graph that indicates the value (such as amount or relative amount) of the set of SNPs in the sample from the subject on a standard curve) (‘749; Para 0033: FIG. 3K is a block diagram showing one embodiment of a method of creating a customized food product with a computer system having a graphical user interface that includes a display and a user interface selection device);  
receiving first customer deoxyribonucleic (DNA) information associated with the first customer from a third party testing system, wherein the customer DNA information comprises information relating to single nucleotide polymorphisms (SNPs) in the DNA of the first customer (‘904; Para 0253: After the SNP panel was finalized, a search was conducted to identify a lab to test the DNA samples. The lab obtained reagents such as primers from commercial resources such as Life Technologies that were capable of identifying the desired SNPs in human genomic DNA followed by confirmation that the SNPs in the panel were accurately verified by the testing method and reagents used DNA Test Kit); 
determining one or more first nutritional supplement adjustments based on the received first customer DNA information, wherein the one or more first nutritional supplemental adjustments or a portion thereof are received by a production module; storing the determined one or more first nutritional supplement adjustments in a memory (‘904; Para 0004 by disclosure, Harper describes analysis methods and assays which objectively identify biological strengths and weaknesses in a patient's genetic coding (i.e. DNA and SNP) that affect the health and beauty of their skin. The generated results can then be utilized to develop a personalized skin care and nutritional regimen or protocol to prevent, reduce and treat skin deterioration, disorders and diseases using techniques result in the production of a nucleic acid molecule sufficiently pure to determine the presence or absence of one or more variations at one or more locations in the nucleic acid molecule as illustrated in Para 0156; Further in Para 0110: identification of a subject as having or at risk of developing a skincare condition or disorder results in the physician treating the subject, such as prescribing one or more therapeutic agents for inhibiting or delaying one or more signs and symptoms associated with the disorder/condition. In additional embodiments, the treatment, dose or dosing regimen is modified based on the information obtained. The Examiner interpret modification of nutritional regimen construed as nutritional supplement adjustment);
 allowing the first customer to order the customized nutritional beverage based on the one or more first nutritional supplement adjustments via the marketing module (‘904; Abstract: The generated skin profile reveals the subject's genetic strengths, weaknesses and/or risks related to the one or more areas of skin health allowing a personalized skincare and/or nutritional regimen to be developed and implemented ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis with the technique of identifying biological strengths and weaknesses in a patient's genetic coding that affect the health and beauty of their skin in order to develop nutritional regimens to prevent, reduce and treat skin deterioration, disorders and diseases 
The combined art does not, but Froseth teaches 
by: 
receiving the order from the first customer via the marketing module (‘749; Para 0263: Finally, FIG. 21 is the Web page the user will see who has selected the “Specialized Blends Path “C” [0263] 435 at the “create a new food product” page 424 described in FIG. 7. This path essentially provides for “niche” marketing over the Internet);
determining the first customer identification associated with the first customer from the stored association (‘749 ; Para 0014: individual consumers log onto a website to participate in an on-line survey to evaluate their current health and lifestyle, as well as to determine their preferences in nutrition and taste. Questions concerning taste can be used to determine cereal preferences as to grains);
retrieving the stored one or more first nutritional supplement adjustments (‘749; Para 0118: The order placement component 242 retrieves the unique code from the data storage medium component and uses the information associated with the unique code to place an order for the user identified by the unique code.);
transmitting the customer identification and information related to the one or more first nutritional beverage  adjustments to the production module to allow the customized nutritional supplement to be produced (‘749; Para 0102: Once properly prepared, packaged and labeled, the customized order can be shipped directly to the consumer location [0102] 102 or other shipping destination. Alternatively, the order can be sent to a shipping facility 114 for subsequent delivery with a suitable delivery means 142, such as a truck as shown in FIG. 1, or airplane, boat, or any other delivery means required for a particular location, to the consumer location 102. In an alternative embodiment, the order is sent to a “redemption” center owned or operated by the supplier or an affiliate. The redemption center can prepare the customized product for long-distance shipping and/or otherwise complete the packaging process. In another alternative embodiment, the customized order is sent to a third-party distribution point); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis/Harper with the technique of identifying biological strengths and weaknesses in a patient's genetic coding that affect the health and beauty of their skin in order to develop nutritional regimens to prevent, reduce and treat skin deterioration, disorders and diseases 
and 

generating a shipping label based on the first preliminary customer information associated with the first customer (‘749; Para 0101: The primary container can then be packaged as described above. Each order is then assembled into containers for shipment. In one embodiment, packaging (as well as shipping; Para 0255: The user can then proceed to the “billing and shipping” page [0255] 446 and a final checkout page 448 as is known in the art and described in FIG. 4. In other embodiments, the billing and shipping page 446 is skipped if the information is already known, and the user proceeds directly to a final checkout and thank you page). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis/identifying biological strengths and weaknesses in a patient's genetic coding that affect the health and beauty of their skin of Harper with the technique of proving shipping label and customer genetic code in order to include nutritional adjustment in shipping label. 
The combined art does not, but Lemmey teaches 
 wherein the marketing module is inhibited from requesting access to the received first customer DNA information (‘874; Para 0034: the combination module may allow two or more types of personal data to be combined to present to a doctor for a medical procedure, but not allow the data to be combined for a marketing campaign orthe combination module may be used to prevent or inhibit data mining operations from occurring on extraneous data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis/ Harper /Froseth with the technique of provide negotiation control to data such that a person or entity in order to protect customer identification for marketing purpose. 
Susan Robert teaches 
generating the customized nutritional beverage from a pre-nutrition formulation based on one or more standardized compounds and a core formulation based on the first nutritional supplement adjustments (‘033 ; pages/lines 16/28-17/6The present disclosure is not limited to a particular formulation comprising one or more of the above-described compositions. In some embodiments, compositions are provided as one or more of supplements, food products, foods, and food additives. In some embodiments, foods and food products are one or more of bars (e.g., raw bars), biscuits, crackers, chips, pastes, gruels and liquids beverages, powders, and the like. In some embodiments, compositions are shelf-stable or fresh versions of ready-to-use supplementary foods (RUSF), which can be single products or combinations of more than one product that together provide the complete formulation; ready-to-use therapeutic foods (RUTF); which can be single products or combinations of more than one product that together provide the complete formulation; mixes (e.g., powders or pastes) that are used as a composite ingredient to create RUTF and RUSF when combined with local ingredients in countries where malnutrition is prevalent; mixes (e.g., powders or pastes) that are used by individual households to fortify local food preparations); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis/ Harper /Froseth with the technique of provide treating and preventing malnutrition 
Claims 19 and 20 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Harper discloses further comprising:
determine whether customer DNA information has been received; transmitting a notification if the determination is made that customer DNA information has not been received (‘904; Para 0085)

With respect to claim 3, the combined art teaches the method of claim 1, Harper discloses wherein the third party testing system is inhibited from accessing first customer information (‘904; Para 0258). 

With respect to claim 4, the combined art teaches the method of claim 1, Harper discloses further comprising: 
determining a first core formulation based on the first nutritional supplement adjustments to the production module (‘904; Para 0083); and
transmitting the first core formulation based on the first nutritional supplement adjustments to the production module such that the production module may manage the generation of a nutritional supplement based on the first core formulation (‘904; Para 0084).

With respect to claim 5, the combined art teaches the method of claim 1, Harper discloses  further comprising:
transmitting a notification to the shipping module to generate a shipping label to be associated with a pre-nutrition formulation after receiving the association between the first customer identification and the first customer (‘904; Para 0086); and
transmitting a notification to the production module to generate a prenutrition formulation nutritional supplement (‘904; Para 0071).

With respect to claim 6, the combined art teaches the method of claim 1, Harper discloses further comprising:
receiving a request for first customer DNA information from a distributor via the marketing module; and
restricting access to the first customer DNA information (‘904; Para 0084).

With respect to claim 7, the combined art teaches the method of claim 1, Harper discloses further comprising:
receiving a request for first customer DNA information from the first customer via the marketing module (‘904; Para 0084); and
generating an interface within the marketing module that allows presentation of the first customer DNA information 904; Para 0084); and 
restricting access to the first customer DNA information by the marketing module.

With respect to claim 8.    The method of claim 1, Froseth discloses  further comprising:
determining that the preliminary customer information for the first customer has not been received, determining the distributor that transmitted the association between the customer number and the customer, transmitting a notification to the distributor that the preliminary customer information has not been received (‘749; Abstract: create the customized food product, and transmitting a request to purchase the customized food product, which is then distributed to the consumer);
.
With respect to claim 9.    The method of claim 1, Froseth discloses further comprising:
receiving a notification from the third party testing system that the DNA sample provided by the user cannot provide the DNA information;
transmitting a notification to the shipping module to allow a new DNA sample kit to be sent to the first customer (749; Para 0101; Para 0255).

With respect to claim 10, the combined art teaches the method of claim 1 , Harper discloses further comprising:
generating a DNA Report based on the received DNA information and the determined one or more nutritional supplement adjustments (904; Para 0085). 

With respect to claim 11, the combined art teaches the method of claim 1, Krempis discloses further comprising: 
receiving dietary preference information from the first customer via the marketing module; 
wherein determining at least one of the one or more first nutritional supplement adjustments further comprises determining one or more first nutritional supplement adjustments based on the received dietary preference information (‘559; Para 0037).

With respect to claim 12 , the combined art teaches the method of claim 11 further comprising: adjusting at least one component of the customized nutritional supplement such that the at least one component is removed from the customized nutritional supplement based on the received dietary preference information (559; Para 0037.). 

With respect to claim 15, the combined art teaches the method of claim 1, Harper discloses wherein the customized nutritional supplement comprises a pre-nutrition set of components and a customized set of components, and wherein the first nutritional supplement adjustments are adjustments made to one or more amounts of one or more components in the customized set of components (‘904; Para 0110).

With respect to claim 16, the combined art teaches the method of claim 1, Krempis discloses further comprising:
receiving one or more additional identification codes associated with at least one of the customized nutritional supplement, past orders, the distributor, or prenutrition formulation; and allow tracking based on one or more of the additional identification codes (‘559; Para 0041: The customized packets may be personalized with labels having the subject's name and contain personalized compositions 300 recommended from the subject's results reports).

With respect to claim 17, the combined art teaches the method of claim 1, Harper discloses further comprising: transmitting an ingredient list based on a core formulation and the first nutritional supplement adjustments for generation by the production module to be sent with an order (‘904; Para 0071).

With respect to claim 18, the combined art teaches the method of claim 1, Harper discloses  wherein the customized nutritional supplement comprises at least one of a beverage, a food, a powder, a capsule, or a tablet.(‘904; Para 0117: capsule or tablet). 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krempis et al. (US20090216559A1) in view of Harper (US. 20160068904A1) in view of and further  in view of Froseth et al. (US. 20020004749A1) and further in view of Walker (US 20040117261)

With respect to claim 13, the combined art does not teach, according to the method of claim 1 further comprising:
determining a time lapsed since allowing the first customer to order the customized nutritional supplement, transmitting a notification to the marketing module to generate a coupon if a determination is made that the time lapsed is greater than a predetermined maximum time.
 However, Walker discloses the aforementioned feature  (261; Abstract: The system rewards more frequent or profitable customers with benefits such as larger increases in the discount or higher maximum discount than those awarded to less frequent or profitable customers; Para 0084: time elapsed);.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis/identifying biological strengths and weaknesses in a patient's genetic coding that affect the health and beauty of their skin of Harper/providiing shipping label and customer genetic code of Walker in order to include time lapsed for the order of nutritional supplement 

With respect to claim 14 the combined art does not teach, according to the method of claim 1 further comprising:
determining a time lapsed since a previous order from the first customer; transmitting a notification to the marketing module to generate a coupon if a determination is made that the time lapsed is greater than a predetermined maximum time..
However, Walker discloses the aforementioned feature ( 261; Abstract: The system rewards more frequent or profitable customers with benefits such as larger increases in the discount or higher maximum discount than those awarded to less frequent or profitable customersPara 0084: time elapsed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Krempis/identifying biological strengths and weaknesses in a patient's genetic coding that affect the health and beauty of their skin of Harper/providiing shipping label and customer genetic code of Walker in order to include time lapsed for the order of nutritional supplement 
Response to Arguments

Applicant’s arguments with respect to claim(s)1 have been considered but are moot because the new ground of rejection does not rely on any reference Susan Robert being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686